USPS.com® - USPS Tracking® Results                       https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70190700...
                         Case 1:20-cv-03871-UA Document 4-2 Filed 05/29/20 Page 1 of 2




                                                                                                                 Feedback




1 of 3                                                                                                     5/28/2020, 2:28 PM
USPS.com® - USPS Tracking® Results                       https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70190700...
                         Case 1:20-cv-03871-UA Document 4-2 Filed 05/29/20 Page 2 of 2




                                                                                                                 Feedback




2 of 3                                                                                                     5/28/2020, 2:28 PM
